DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-17 and 19-20 of U.S Patent No 10602214 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 1-20 and Patent Claims 1, 5-17 and 19-20 are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof. Therefore, claim 1 of the pending application is generic to all that is recited in the claim 1 of the conflicting patent. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting patent. Claims 14 and 19 in the pending application and claims 14 and 19 in the conflicting patent, respectively, are analyzed similarly. Also the corresponding dependent claims 2-13, 15-18 and 20 of the pending application and claims 5-13, 15-17 and 20 of conflicting claims are analyzed similarly. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0181910 A1 to Fingal et al in view of US 2014/0366052 A1 to Ives et al, and further in view of US 2016/0275833 A1 to Forbes et al.
As to claim 1, Fingal discloses a method, comprising: obtaining, by a computer device, context information of current content being displayed on a display device by performing contextual video and/or audio analysis to detect a topic of the current content (page.8, ¶0071-¶0072); and generating, by the computer device, a respective attention score for each one of plural users for the current content (page.8, ¶0072-¶0076).
Fingal does not explicitly discloses wherein the respective attention score for each of the users is based on a determination of interest, knowledge and likes of the respective 
Ives discloses wherein the respective attention score for each of the users is based on a determination of interest, knowledge and likes of the respective user for the current content based upon a comparison of the context information of the current content to social media content of the respective user (page.2, ¶0016, ¶0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal with the teaching as taught by Ives in order to measuring the level of audience engagement by measuring the amount of social media behavior occurring as the result of a media content being displayed on the display device.
Fingal and Ives do not explicitly discloses an amount of time the respective user has been looking at the display device.
Forbes discloses an amount of time the respective user has been looking at the display device (page.2, ¶0021, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal and Ives with the teaching as taught by Forbes in order to dynamically modify and/or continue the displayed media content on the shared display by monitoring the engagement level or score of the viewer’s.
As to claim 7, Fingal further discloses wherein the respective attention scores are determined based on camera data (page.13, ¶0110).
As to claim 14, Fingal discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computing device to (see fig.3 and 6): obtain context information of current content being displayed on a display device by performing contextual video and/or audio analysis to detect a genre of the current content (page.8, ¶0071-¶0072); and generate a respective attention score for each one of plural users for the current content (page.8, ¶0072-¶0076).
Ives discloses wherein the respective attention score for each of the users is based on a determination of interest, knowledge and likes of the respective user for the current content based upon a comparison of the context information of the current content to social media content of the respective user (page.2, ¶0016, ¶0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal with the teaching as taught by Ives in order to measuring the level of audience engagement by measuring the amount of social media behavior occurring as the result of a media content being displayed on the display device.
Fingal and Ives do not explicitly discloses an amount of time the respective user has been looking at the display device.
Forbes discloses an amount of time the respective user has been looking at the display device (page.2, ¶0021, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal and Ives with the teaching as taught by Forbes in order to dynamically modify and/or continue the displayed media 
As to claim 15, Fingal further discloses wherein the attention score of a respective user of the plural users is determined based on camera data and social media data (page.3, ¶0034, ¶0069, ¶0073, ¶0110).
As to claim 16, Forbes further discloses wherein the attention score of the respective user of the plural users is determined based on at least one selected from the group consisting of: a determination of whether the respective user is looking at the display device; a determination of whether the respective user is performing other tasks concurrently while watching the display device; a determination of whether the respective user has asked other users to keep quiet while watching the display device; and a determination of the respective user’s historical viewing pattern of the current content (page.2, ¶0021, ¶0044).
As to claim 19, Fingal discloses a system, comprising: a CPU, a computer readable memory, and a computer readable storage medium associated with a computer device (see fig.3 and 6); program instructions to obtain context information of current content being displayed on a display device by performing contextual video and/or audio analysis to detect an actor in the current content(page.8, ¶0071-¶0072); and program instructions to generate a respective attention score for each one of plural users for the current content (page.8, ¶0072-¶0076), wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (see fig.3 &4; page.5, ¶0050-¶0056).
page.2, ¶0016, ¶0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal with the teaching as taught by Ives in order to measuring the level of audience engagement by measuring the amount of social media behavior occurring as the result of a media content being displayed on the display device.
Fingal and Ives do not explicitly discloses an amount of time the respective user has been looking at the display device.
Forbes discloses an amount of time the respective user has been looking at the display device (page.2, ¶0021, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal and Ives with the teaching as taught by Forbes in order to dynamically modify and/or continue the displayed media content on the shared display by monitoring the engagement level or score of the viewer’s.
As to claim 20, Forbes further discloses wherein the attention score of a respective user of the plural users is determined based on at least one selected from the group consisting of: a determination of whether the respective user is looking at the display device; a determination of whether the respective user is performing other tasks concurrently while watching the display device; a determination of whether the respective page.2, ¶0021, ¶0044).

Claims 2-6, 9-10, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0181910 A1 to Fingal et al in view of US 2014/0366052 A1 to Ives et al, and further in view of US 2016/0275833 A1 to Forbes et al, and further in view of US 2015/0146879 A1 to Nguyen et al.
As to claim 2, Fingal, Ives and Forbes do not explicitly discloses in response to an input to change the current content to new content, displaying, by the computer device, an alert on the display device based on the respective attention scores.
Nguyen discloses in response to an input to change the current content to new content, displaying, by the computer device, an alert on the display device based on the respective attention scores (page.2, ¶0022 and fig.8, page.17, ¶0084-¶0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal, Ives and Forbes with the teaching as taught by Nguyen in order to provide for the users to each be able to control output of the audiovisual content without negatively affecting other users viewing the same audiovisual content.
As to claim 3, Fingal further discloses wherein the alert identifies respective users of the plural users whose attention score exceeds a threshold value (page.9, ¶0078, ¶0153).
As to claim 4, Nguyen further discloses wherein the display device is a television (page.5, ¶0032).
As to claim 5, Nguyen further discloses wherein the input to change from the current content to the new content is received from a remote control of the television (page.5, ¶0032).
As to claim 6, Nguyen further discloses wherein the current content is a first television show and the new content is a second television show different than the first television show (page.10, ¶0070).
As to claim 9, Nguyen further discloses receiving user input to reject changing to the new content; controlling the display device to discontinue showing the alert; and controlling the display device to continuing to display the current content (page.2, ¶0022 and fig.8, page.17, ¶0084-¶0085).
As to claim 10, Nguyen further discloses receiving user input to confirm changing to the new content; controlling the display device to discontinue showing the alert; and controlling the display device to display the new content (page.2, ¶0022 and fig.8, page.17, ¶0084-¶0085).
As to claim 13, Fingal further discloses transmitting data for displaying the current content to a user device of the at least one of the plural users whose attention score exceeds a threshold value (see fig.10, el.1014, 1016).
As to claim 17, Nguyen further discloses in response to an input to change the current content to new content, displaying an alert on the display device based on the respective attention scores (page.2, ¶0022 and fig.8, page.17, ¶0084-¶0085).
As to claim 18, Nguyen further discloses wherein: the display device is a television; and the input to change from the current content to the new content is received from a remote control of the television (page.5, ¶0032).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0181910 A1 to Fingal et al in view of US 2014/0366052 A1 to Ives et al, and further in view of US 2016/0275833 A1 to Forbes et al, and further in view of US 2013/0205314 A1 to Ramaswamy et al.
As to claim 8, Forbes further discloses wherein the attention score of a respective user of the plural users is determined further based on: a determination of whether the respective user is looking at the display device; a determination of whether the respective user is performing other tasks concurrently while watching the display device, with a higher score being assigned to the respective user who is not performing other tasks and a lower score being assigned to the respective user who is performing other tasks concurrently while watching the display device(page.2, ¶0021, ¶0044).
Fingal, Ives and Forbes do not explicitly discloses a determination of whether the respective user has asked other users to keep quiet while watching the display device and a determination of the respective user’s historical viewing pattern of the current content.
Ramaswamy discloses a determination of whether the respective user has asked other users to keep quiet while watching the display device (see table.3; page.8, ¶0058-¶0059) and a determination of the respective user’s historical viewing pattern of the current content (see table. 2; page.8, ¶0054-¶0055).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0181910 A1 to Fingal et al in view of US 2014/0366052 A1 to Ives et al, and further in view of US 2016/0275833 A1 to Forbes et al, and further in view of US 2015/0146879 A1 to Nguyen et al, and further in view of US Patent No.8739196 to Yao.
As to claim 11, Fingal, Ives, Forbes and Nguyen do not explicitly discloses wherein the display device displays the new content in a first area, and further comprising controlling the display device to display the current content in a second area concurrently with displaying the new content in the first area.
Yao discloses wherein the display device displays the new content in a first area, and further comprising controlling the display device to display the current content in a second area concurrently with displaying the new content in the first area.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal, Ives, Forbes and Nguyen with the teaching as taught by Yao in order to provide the user is able to continue viewing of the currently displayed audiovisual media content main field area of the display and concurrently able to present new requested media content second filed area via PIP.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0181910 A1 to Fingal et al in view of US 2014/0366052 A1 to Ives et al, and further in view of US 2016/0275833 A1 to Forbes et al, and further in view of US 2015/0146879 A1 to Nguyen et al, and further in view of US Patent No.8739196 to Yao, and further in view of US Patent No. 2017/0094215 A1 to WESTERN.
As to claim 12, Fingal, Ives, Forbes, Nguyen and Yao do not discloses muting an audio component of the current content displayed in the second area; transcribing the audio component to text; and displaying the text as a caption in the second area with the current content.
WESTERN discloses muting an audio component of the current content displayed in the second area; transcribing the audio component to text; and displaying the text as a caption in the second area with the current content.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fingal, Ives, Forbes, Nguyen and Yao with the teaching as taught by WESTERN in order to enable the parents to have to control the younger viewers by listen an audio content while simultaneously adult perceiving the content of muted audio via text data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0331242 A1 to DE LA GARZA et al.

US 2016/0080448 A1 to Spears et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424